Citation Nr: 1314617	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  10-13 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for asthma. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Schechner, Counsel

INTRODUCTION

The Veteran served on active duty from June 1976 to June 1979, with additional Reserve and National Guard service.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which found that no new and material evidence had been submitted to reopen the service connection claim.  A notice of disagreement was received in January 2009, a statement of the case was issued in February 2010, and a substantive appeal was received in March 2010.  In March 2013, a Travel Board hearing was held before the undersigned; a transcript of the hearing is included in the claims file. 


FINDINGS OF FACT

1.  Unappealed rating decisions, the most recent of which was issued in January 2004, have denied the Veteran's claim of service connection for asthma, based essentially on findings that the Veteran's asthma existed prior to, and was not incurred in or aggravated by, his service.

2.  Evidence received since the January 2004 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's current asthma is related to his active service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for asthma may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).

2.  Asthma was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Inasmuch as the benefits sought are being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice defect or duty to assist failure is harmless.  


Legal Criteria, Factual Background, and Analysis

An unappealed August 1992 rating decision denied the Veteran service connection for asthma, based essentially on findings that the Veteran's asthma existed prior to, and was not aggravated by, his service; and he was treated for a single asthma attack during active duty service, with no chronic respiratory symptomatology indicated on August 1983 Army Reserve examination.  That decision is final.  38 U.S.C.A. § 7105.

A December 1999 rating decision found that no new and material evidence had been submitted to reopen the claim of service connection for asthma.  That decision is final.  38 U.S.C.A. § 7105.

A January 2004 rating decision reopened and then denied the claim, based essentially on findings that the Veteran's asthma was not incurred in or aggravated by military service.  That decision is final.  38 U.S.C.A. § 7105.

Generally, when the RO denies a claim, and the veteran does not appeal the denial, such determination is final, and the claim may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105(c).  However, under 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).  Newly submitted evidence is considered to be sufficient to reopen a claim when, in combination with the other evidence of record, it raises the possibility of triggering VA's duty to provide a medical examination.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (noting that 38 C.F.R. § 3.156(a) creates a low threshold and enables rather than precludes the reopening of a claim).

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Disorders diagnosed after discharge may still be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The evidence of record at the time of the January 2004 rating decision included the Veteran's STRs, private treatment records, and lay statements from the Veteran.  

The STRs indicate that the Veteran was treated for asthma in service.  The June 1976 service enlistment examination contains notations regarding asthma; the first notation indicates that the Veteran claimed being asthmatic at age 14 and the reports should be obtained from his physician, yet this statement was crossed out and a further notation was made that the Veteran "should have claimed bronchitis".  The examiner's statement regarding obtaining medical records for asthma was replaced with a corrected, initialed, statement that the "subject is qualified.  Report from hospital noted subject never had asthma".  A June 1976 letter from South Shore Hospital stated that the Veteran's lungs were clear on chest X-ray, with no evidence of asthma, bronchitis, or pneumonia; a statement from Dr. Hershberg indicated that the Veteran had no signs of asthma or asthmatic bronchitis at the present time.  On January 1977 medical health history, the Veteran reported a history of asthma with wheezing once per year.  He was treated for an asthma attack in May 1978 and placed on a 30 day physical profile for asthma, by history, with exacerbation; a personnel action document noted that the illness was determined to be in the line of duty.  On August 1983 Army Reserve examination, the Veteran's history of asthma was noted; on physical examination, his lungs and chest were clear.

In his May 1992 original claim for service connection, the Veteran indicated that he was treated for pneumonia/asthma at Fort Dix Army Hospital in October 1976.

Private treatment records from September 1998 to February 1999 reflect hospital treatment for asthma with exacerbations.

In a February 1999 request to reopen the service connection claim, the Veteran stated that, when he enlisted, he reported that he had asthma when he was very young, but he was told he could not enter service until he obtained a chest X-ray and a letter from his doctor.  He stated that he was examined and his lungs were shown to be clear, and he was then allowed to enter service.

In support of a January 2003 request to reopen the claim for service connection, the Veteran submitted additional private treatment records from October 2000 to July 2003 that reflect treatment for asthma with exacerbations, and bronchitis.

Evidence received since the January 2004 rating decision consists essentially of VA treatment records from 2006 through 2012 which reflect recurring treatment for asthma with occasional exacerbations.  

At a March 2013 Travel Board hearing, the Veteran testified that he had asthma as a child until about age seven, and then no longer until service.  He testified that, on his enlistment examination report of medical history, he was unsure whether to report a history of asthma or not, because he had not had it for many years.  He then obtained a doctor's statement that he did not have asthma at that time.  He testified that during basic training, he went to the gas chamber and was instructed by the drill sergeant not to shower as the gas chemicals would get into his pores; he heard others showering and proceeded to bathe himself, only to be kept under a cold shower for six hours by the drill sergeant.  He testified that he went to sick call the following morning and was hospitalized for two weeks for bronchitis, asthma, and high fever.  He testified that this occurred during his third or fourth week of boot camp, after which he was recycled back into his company, and he had experienced asthma symptoms since that time.  He had been receiving treatment such as inhalers and Singulair for many years.

Because service connection for asthma was denied in January 2004 based on findings that such disability was not incurred in or aggravated by service, for evidence to be new and material in this matter, it would have to tend to relate to these findings.  The Veteran's hearing testimony directly addresses the basis for the prior denial of the claim (i.e., that asthma pre-existed service and was not incurred in or aggravated by service), and therefore addresses a threshold unestablished fact necessary to substantiate the claim of service connection for asthma.  As the testimony suggests a possibility of a nexus between current asthma and service, the evidence raises a reasonable possibility of substantiating the claim and is material.  Therefore, the Veteran's claim is reopened.

The Veteran is not prejudiced by the Board's proceeding to de novo review upon reopening without returning the matter to the RO for de novo review, or for review of the newly submitted additional evidence, because the claim is being granted in full herein.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where the Veteran submits a waiver or would not be prejudiced by such adjudication); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that the Board must consider whether a veteran is prejudiced by a lack of RO consideration of the merits of a claim).

The Board finds that the evidence of record supports a finding of service connection for asthma.  First, there is a current asthma disability as noted by the VA and private medical records.  38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Second, there was an in-service incurrence of asthma.  The Board finds the Veteran's testimony, that he did not have asthma when he entered service, and that the symptoms of his current disability began during basic training, to be highly credible; his testimony is also supported by the service entrance examination, particularly the examiner's own initialed notations that the Veteran did not have asthma upon entering active duty service.  38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  Third, the competent, credible, and probative evidence of record demonstrates that the current asthma disability is related to the in-service incurrence of asthma.  38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  

The Board notes that it has found the Veteran's testimony regarding the continuity of his symptoms both competent and credible.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Thus, the competent, credible, and probative lay and medical evidence of record demonstrates that the current disability is related to active service.  Accordingly, service connection for asthma is warranted.

Accordingly, and considering the doctrine of reasonable doubt, the preponderance of the evidence supports service connection for asthma.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

New and material evidence having been received, the claim for entitlement to service connection for asthma is reopened.

Service connection for asthma is granted, subject to the laws and regulations governing the payment of monetary benefits.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


